 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VAGEN VARDAZARYAN,                                  No. 2: 19-cv-2157 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    R. BREEN, et al.,
15                        Defendant.
16

17           Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20           Plaintiff submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action.

23   28 U.S.C. §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing

24   fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will

25   direct the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account

26   and forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.

25   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the

26   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.
27   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

28   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as
                                                         2
 1   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

 2   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

 3   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 4          Named as defendants are Correctional Officers Breen and Brinton and Correctional

 5   Sergeant Snyder. Plaintiff alleges that he told all defendants that his cellmate was going to attack

 6   him. Plaintiff alleges that defendants denied his request for a cell move. Plaintiff alleges that

 7   defendants’ denial of his request for a cell move away from his cellmate caused him to suffer

 8   serious injuries, including permanent loss of vision in his right eye.

 9          Prison officials have a duty to protect prisoners from violence at the hands of other

10   prisoners. Farmer v. Brennan, 511 U.S. 825, 833 (1994). The failure of prison officials to protect

11   inmates from attacks by other inmates may rise to the level of an Eighth Amendment violation

12   when: (1) the deprivation alleged is “objectively, sufficiently serious” and (2) the prison officials

13   had “a sufficiently culpable state of mind,” acting with deliberate indifference. Farmer, 511 U.S.

14   at 834. “[D]eliberate indifference entails something more than mere negligence … [but] is

15   satisfied by something less than acts or omissions for the very purpose of causing harm or with

16   knowledge that harm will result. Id. at 835. The prison official must “know and disregard an

17   excessive risk to inmate health or safety.” Id.

18          Plaintiff appears to claim that his cellmate attacked him after defendants denied his

19   request for a cell move. However, plaintiff does not allege when or where this attack occurred, or

20   when he had notified defendants of his concerns. Plaintiff also does not describe any other
21   circumstances of the attack. Without knowing when and where the attack occurred, the

22   undersigned cannot determine whether plaintiff has stated a potentially colorable Eighth

23   Amendment claim against defendants. For these reasons, plaintiff’s complaint is dismissed with

24   leave to amend.

25          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

26   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See e.g.,
27   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

28   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no
                                                        3
 1   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 2   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 3   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

 4   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

 5   268 (9th Cir. 1982).

 6          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 7   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 8   complaint be complete in itself without reference to any prior pleading. This requirement exists

 9   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

10   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

11   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

12   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

13   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

14   and the involvement of each defendant must be sufficiently alleged.

15          In accordance with the above, IT IS HEREBY ORDERED that:

16          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

17          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

18   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

19   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

20   Director of the California Department of Corrections and Rehabilitation filed concurrently
21   herewith.

22          3. Plaintiff’s complaint is dismissed.

23          4. Within thirty days from the date of this order, plaintiff shall complete the attached

24   Notice of Amendment and submit the following documents to the court:

25                  a. The completed Notice of Amendment; and

26                  b. An original and one copy of the Amended Complaint.
27   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

28   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must
                                                         4
 1   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

 2          Failure to file an amended complaint in accordance with this order may result in the

 3   dismissal of this action.

 4   Dated: October 31, 2019

 5

 6

 7

 8
     Vard2157.14
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VAGEN VARDAZARAYAN,                             No. 2: 19-cv-2157 KJN P
12                       Plaintiff,
13          v.                                       NOTICE OF AMENDMENT
14   R. BREEN, et al.,
15                       Defendant.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                  Amended Complaint
     DATED:
20
21                                               ________________________________
                                                 Plaintiff
22

23

24

25

26
27

28
